437 F.2d 1318
UNITED STATES of America, Plaintiff-Appellee,v.W. C. WILKINS, Donald Leon Scott and Johnny Leslie Fauls, Defendants-Appellants.
No. 29313.
United States Court of Appeals, Fifth Circuit.
February 10, 1971.

Appeals from the United States District Court for the Southern District of Alabama at Mobile; Daniel Holcombe Thomas, Chief Judge.
Thomas M. Haas, Mobile, Ala., for defendants-appellants.
C. S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge and WISDOM, and RONEY, Circuit Judges.
PER CURIAM:


1
The defendants, Donald Leon Scott, Johnny Leslie Fauls and W. C. Wilkins, were indicted on September 20, 1968, for violation of the Internal Revenue Laws with regard to moonshine whiskey. Although the appeal is prosecuted in forma pauperis, the defendants are represented by the same retained counsel of their own choosing who represented them at the trial.


2
The Court has carefully considered all of the contentions the defendants-appellants have raised on this appeal. We have read the briefs and the record. There is no merit in any of the appellants' contentions. See Rule 21.


3
The judgment is affirmed.